..           Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 1 of 10




                            IN TI-IE UNITED STATES DISTRICT COURT
                         FOR Tilli EASTERN DISTRICT OF PE}P.-,JSYLVANIA

     UNITED STATES OF AlvffiRICA

            V.                                                    CRIMINAL NO. 07-00153

     TROY S. DAMIANO

                                                 ORDE}s

                    AND NOW, this_ day of May, 2019, upon consideration of the defendant's

     petition for early termination of his term of supervised release, the government's response to the

     petition, and the relevant sentencing factors of 18 U.S.C. § 3553(a), it is ORDERED AND

     DECREED that th~ defendant's petition is DENIED.

                                                                       -   --- - - -
                                                          Hon. GENE E.K. PRATIER, J.
                                                          United States District Court
       Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 2 of 10



                        IN THE UNITED STATES DISTRICT COL'RT
                     FOR THE EASTERN DISTRICT OF PENNSYLVA~IA

U:'.'JITED STATES OF AMERICA

       V.                                                   CRIMINAL NO. 07-00153

TROY S. DAMIANO

                         THE UNITED STATES' OPPPOSITION TO
                          DEFENDANT'S MOTION FOR EARLY
                        TER.i\1INATION OF SUPERVISED RELEASE

               The United States of America respectfully submits its response to the motion of

defendant Troy S. Damiano for early termination of his sentence of supervised release. For the

reasons set forth below, the Court should deny the defendant's motion.

               Damiano seeks termination of supervised release after serving approximately 42

months of the 6-year term of supervision imposed by the Court. Damiano has not demonstrated

any exceptional circumstance that would warrant early termination of the Court's supervised

release sentence. Damiano offers no reason that he is unduly harmed by serving the full sentence

imposed by the Court. The sentence of supervised release was necessary and appropriate, and

therefore, the Court should not modify the defendant's original sentence.

                            DEFENI?ANT'S OFFENSE CONDUCT

               In April 2006, Damiano arranged for a package of heroin to be delivered from

Bogota, Columbia to Reading, Pennsylvania. 1 Damiano recruited "PV," a live-in caretaker for

an elderly Alzheimer's patient, to accept delivery of the package in Reading. The Alzheimer

patient was a friend of Damiano. During visits to his friend, Damiano learned that PV needed to

earn extra income.


    -----
1
  The summary of facts is based upon the Government's Guilty Plea Memorandum (ECF J\.o.
12).
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 3 of 10



               In April 2006, Damiano asked PV if Damiano could have a package sent to PV's

address in Reading. Damiano stated that the package would be addressed to "Melvin Goodman,

and would be sent from Bogota, Columbia. Damiano did not tell PV what would be in the

package, and PV never asked Damiano what would be in it. Damiano agreed to pay PV $1,000

for accepting the package.

               Homeland Security Investigation agents intercepted the package in Miami,

Florida, on April 7, 2016. Agents opened the package after determining that the addressee was

fictitious. The package contained 18 Polaroid photographs. Attached to each photograph was an

aluminum foil package. Each aluminum package contained a tan powdery substance, which

tested positive for the presence of heroin.

               On April 24, 2016, a United States Postal Inspector performed a controlled

delivery of the package to 20 Nassau Court, Reading, Pennsylvania. PV accepted the package on

behalf of"Melvin Goodman." Thereafter, law enforcement agents executed a search warrant at

20 Nassau Court and recovered the unopened package. In a subsequent interview, PV told the

agents that Damiano had approached PV in early April and asked if PV would accept a package

at her house for Damiano. PV stated that Damiano told PV the package was coming from

Bogota, Columbia, and would be addressed to Melvin Goodman. PV stated that Damiano agreed

to pay PV $1,000 to accept delivery of the package.

               Under the supervision of law enforcement agents, PV telephoned Damiano to

inform him the package had been delivered and he could pick it up. On April 26, 2006,

surveillance agents observed Damiano go to 20 Nassau Court and entered the residence. Agents

observed Damiano, with the package tucked under his arm, open the front door of the premises

to exit the house. Damiano observed law enforcement agents outside the house, and attempted to



                                               2
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 4 of 10



re-enter the premises. A Berks County detective who had been conducting surveillance from

inside the premises arrested Damiano.

               Subsequent laboratory analysis of the seized material confirmed it contained

heroin with a net weight of 36.9 grams.

               The grand jury returned an indictment against Damiano on March 21, 2007. On

May 8, 2007, Damiano pied guilty to one count of conspiracy to possess heroin with intent to

distribute, and one count of possession of heroin with intent to distribute. On October 3, 2007,

the Ilonorable Thomas M. Golden sentenced Damiano to a term of imprisonment of 46 months,

to be followed by a six-year term of supervised release.

                                        APPLICABLE LA w_

               The Court may terminate a term of supervised release after the defendant has

completed one year of supervision, if the Court finds, after consideration of the relevant

sentencing factors of 18 U.S.C. § 3553(a), that termination "is warranted by the conduct of the

defendant and the interest of justice." 18 U.S.C. § 3583(e)(I). The defendant has the burden of

showing that termination of supervised release is warranted. S.ee United States y. Williams,

2006 WL 618849, at 1 (E.D. Pa. 2006).

               The decision to grant early termination of supervised release rests with the

discretion of the sentencing court. See united States v. Kay, 283 Fed. Appx. 944, 946 (3d Cir.

2008) (non-precedential). A panel of the Third Circuit has stated: "early termination of

supervised release under section 3583(e) should occur only when the sentencing judge is

satisfied that something exceptional or extraordinary warrants it." See United States v. Laine,

404 F. App'x 571, 573-74 (3d Cir. 2010) (per curiam) (not precedential). The fact that a

defendant has behaved appropriately on supervised release is not sufficient to justify early



                                                 3
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 5 of 10



termination. "Simple compliance with the conditions of supervised release are expected and not

exceptional." Id (district court properly denied a motion to terminate supervised release where

defendant wanted to "open a monastery to serve victims of domestic violence, and to travel the

United States and Canada to raise money and public awareness"). See also United States v.

Davies, 2018 WL 3954225, at *2 (3d Cir. Aug. 17, 2018) (not precedential) (district court did

not abuse its discretion in denying motion in the absence of"new or unforeseen circumstances");

United States v. Abuhouran, 398 F. App'x 712, 715 (3d Cir. 2010) (not precedential) (affirming

denial of motion where "[t]here has been nothing exceptional about Abuhouran's conduct while

on supervised release."). See also :United State~ v. WilliruJJ.~, 2006 WL 618849, at I (E.D. Pa.

2006) (defendant failed to show exceptional or change circumstances that would warrant

termination of supervised release); United States v. Guilliat!, 2005 WL 589354, at I (E.D. Pa.

2005) (same, motion to terminate probation); United States v. Carter, 2014 WL 2112723, slip op.

at 2 (W.D. Pa. 2014) ("In Kay. our Court of Appeals approved of the use of this standard, but

specifically noted that it was not determining whether the "extraordinary" or "exceptional"

standard was the controlling standard [. ]").

               The sentencing factors of§ 3553(a) which the Court may consider in deciding a

motion to terminate supervised release include:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed ...

                       (B) to afford adequate deterrence to criminal
                       conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed


                                                  4
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 6 of 10



                       educational or vocational training, medical care, or
                       other correctional treatment in the most effective
                       manner;( ... )

               (5) any pertinent policy statement [of the Sentencing
               Guidelines] ....

Se~ 18 U.S.C. § 3583(e). In the exercise of its discretion, the Court may consider other

§ 3553(a) factors in determining whether termination of supervised release is warranted. See

United S~tes v. Ka_y, 283 Fed. Appx. at 946.

               The district courts routinely deny requests for early termination of supervised

release in the absence of a showing of extraordinary circumstances. See, ~ . Cnited States v.

Williams, 2006 WL 618849, * I (E.D. Pa. 2006) ("early termination of supervised release should

be ordered only in extraordinary circumstances"); United States v. Guillifil!. 2005 WL 589354,

*I (E.D. Pa. 2005) (same); see also United States v. Caruso, 241 F. Supp. 2d 466,469 (D.N.J.

2003) ("While Caruso has generally complied with the conditions of his probation, there is

nothing contained in the record before me of an unusual or extraordinary nature that would

warrant the early termination of his probationary sentence."). In affirming one such ruling, a

panel of the Third Circuit stated that it was unnecessary to determine whether "a showing of

significantly changed or extraordinary circumstances" is required as a matter of law, as "the

District Court seemed to be articulating a sensible basis for the exercise of its broad discretion

under that statute." Cnited States v. Kay, 283 F. App'x 944, 946 (3d Cir. 2008) (not

precedential). As the district court in Guilliatt explained: "The conduct cited by defendant in

support of his Petition is commendable. However, it is nothing more than what is required under

the terms of defendant's probation." Guiij_iatt, 2005 WL 589354, at* 1. If compliance with the

terms of the court's supervision were sufficient to justify early termination, "the exception would

swallow the rule." Id.; see also United States v. Lohman, 2007 WL 1430282, * 1 (E.D. Wis.


                                                 5
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 7 of 10



2007) (if simple compliance were sufficient for early termination, "every defendant who avoided

revocation would be eligible for early termination").

               The term of supervised release is an important component of the defendant's

sentence. In Gall v. United States, 552 U.S. 38, 48 (2007), the Supreme Court explained that a

term of supervised release is no trifling matter; it is a form of punishment that involves

restrictions on liberty. Frequent post-sentencing alteration of a term of supervised release would

defeat the goals of transparency and truth in sentencing that animated the Sentencing Reform Act

of 1984, which implemented determinate federal sentencing while also creating the provisions

for supervised release. Such a result would, in part, undermine the expectations of victims of

crime, who heard the sentence imposed only to learn later that the sentence was changed.

For all of these reasons, early termination of supervised release is an extraordinary remedy.

                                            ANALYSIS

               Damiano asserts that he has complied with all conditions of supervised release,

and has satisfied all of his monetary obligations. Damiano notes he has steady employment and

has maintained a supportive relationship with his family. Damiano asserts that early termination

of his supervised release will afford him additional employment opportunities and enable him to

visit family in Italy. Consideration of the relevant sentencing factors demonstrates that

Damiano's petition does not set forth an adequate basis for modification of the Court's original

sentence. The Court's original analysis of the§ 3553(a) factors in fashioning the defendant's

sentence was correct. The defendant has failed to identify any "fundamental change in the

§ 3553(a) sentencing analysis supporting, at this point, early termination of the supervised

release term imposed at sentencing." Carter, 2014 WL 2112723, slip op. at 4 (W.D. Pa. 2014).




                                                 6
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 8 of 10



               The defendant's offense conduct was very serious. See 18 U.S.C. § 3553(a)(I).

The defendant recruited a senior citizen, who was working as a caretaker for an Alzheimer

patient, to import heroin into the United States from Colombia. The harmful impact of the

heroin trade cannot be understated. The defendant's exploitation of PV to accomplish his goal of

importing heroin speaks to the egregiousness of the offense conduct.

               General deterrence and protection of the community were significant factors in

the fashioning of defendant's sentence in this case, Se~ 18 U.S.C. § 3553(a)(2)(B). So too, the

sentence sent a clear message to the community that in a nation which operates under the rule of

law, members of society must respect our nation's laws. In light of the nature and seriousness of

the defendant's offense conduct, a reduction of the defendant's sentence at this time would send

the wrong message to the community. Se~ lJnited States v. Caruso, 241 F. Supp.2d 466,469 (D.

:S-. J. 2003). As the late Judge Weiner noted in denying a motion for early termination of

probation for an attorney who was convicted of tax fraud:

               [F]or the court to now show additional leniency to a defendant who
               has demonstrated his willingness to defraud the United States
               would only undermine the public's confidence in the criminal
               justice system.

United States v. Surrichi..Q, 1990 WL 55098, at 1 (E.D. Pa. 1990).

               The interest of just punishment requires a limitation upon the defendant's liberty.

Here, the conditions of supervised release promote the interest of appropriate punishment, while

at the same time providing the defendant with the opportunity to rehabilitate himself. .S.ee 18

U.S.C. § 3553(a)(2)(D).

               Supervised release serves to protect the community. See 18 U.S.C.

§ 3553(a)(2)(C). Continued supervision will be advantageous to both the public and the

defendant. Continuation of the conditions of supervised release will limit the defendant's ability


                                                7
        Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 9 of 10



to commit additional crimes, and enhance the defendant's rehabilitation. See United States v.

Moore, 2014 WL 1765978, slip op. at 4, u.S.D.C. (M.D. Pa. 2014).

               In seeking early termination, Damiani essentially asserts that he has behaved

appropriately while on supervised release. As noted, that is simply what the law requires. The

six years of supervised release was part of the defendant's punishment. There is no compelling

reason to reduce that sentence at this time. Damiano's reporting requirements to the Probation

Office are far from onerous. If Damiano wishes to travel to visit family members, he can seek

permission to do so from the Probation Office and the Court. Continued supervision by the

Probation Office for the full term of the Court's sentence will assure the defendant's compliance

with the law. That was the judgment of the Court when it imposed sentence, and there is no

reason to reconsider that judgment now.

                                          CONCLUSION

               The sentence properly addressed the relevant sentencing factors: the seriousness

of the offense, the need to protect the community and to promote respect for the law, adequate

deterrence, and just punishment. Early termination of the defendant's supervised release

sentence would be inconsistent with those sentencing factors. Early termination would

undermine efficacy of the Court's original sentence. Reducing the term of supervised release

would dilute the deterrent effect of the Court's original sentence. For these reasons, the

defendant's motion for early termination of supervised release should be denied.

                                              Respectfully submitted,

                                              WILLIAM W. MCSWAIN
                                              United States Attorney

                                              Isl Frank_A.J.,abor III
                                                                        4
                                                                        µ        {.
                                              FRANK A. LABOR nf""
                                              Assistant United States Attorney


                                                 8
       Case 2:07-cr-00153-GEKP Document 24 Filed 05/15/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

                Frank A. Labor III certifies that a copy of the United States' Opposition to the

Defendant's Motion for Early Termination of Supervised Release was served by United States

mail upon the defendant addressed as follows:

                               Troy S. Damiano
                               111 Gail Circle
                               Wyomissing, PA                         A
                                              is/ Frank A. Labor Ill.
                                              FRA.c"I\.JK A. LABOR III
                                                                       ? ~ '~
                                              Assistant United States Attorney

Date: l\1:ay 14, 2019




                                                 9
